 Case: 4:17-cv-02716-JAR Doc. #: 44 Filed: 10/08/18 Page: 1 of 2 PageID #: 172




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

NICOLE M. HORR as guardian for              )
WALLACE H. HORR, an incapacitated           )
and disabled person,                        )
                                            )
                      Plaintiff,            )
                                            )
vs.                                         )      Case No.: 4:17-CV-02716-JAR
                                            )
ERIC HARR                                   )
                                            )
and                                         )
                                            )
TERRY HARR,                                 )
                                            )
                      Defendants.           )

                      MOTION FOR WITHDRAWAL OF COUNSEL

       COMES NOW Alexa M. Callahan, of Greensfelder, Hemker & Gale, P.C., and hereby

requests that this Court enter an Order allowing her to withdraw as counsel for Defendants, Eric

Harr and Terry Harr, in the above-styled case.

DATED: October 8, 2018                      GREENSFELDER, HEMKER & GALE, P.C.

                                            By:    /s/ Alexa M. Callahan__________________
                                                   Donald K. Schoemaker, MO #39084
                                                   dks@greensfelder.com
                                                   Alexa M. Callahan, MO #69991
                                                   acallahan@greensfelder.com
                                                   12 Wolf Creek Drive, Suite 100
                                                   Belleville, Illinois 62226
                                                   Telephone: (618) 257-7308
                                                   Facsimile: (618) 257-7353

                                                   Attorneys for Defendants
                                                   Eric Harr and Terry Harr



                                   Case No. 4:17-CV-02716-JAR
                                            Page 1 of 2
 Case: 4:17-cv-02716-JAR Doc. #: 44 Filed: 10/08/18 Page: 2 of 2 PageID #: 173




                                  CERTIFICATE OF SERVICE

        The undersigned certifies that on this 8th day of October, 2018, the foregoing document
was filed electronically with the Clerk of Court to be served by operation of the Court’s
electronic filing system upon all counsel of record.

       Dale R. Funk
       Email: dale@dalefunklaw.com
                                                   /s/ Alexa M. Callahan__________________




                                Case No. 4:17-CV-02716-JAR
                                         Page 2 of 2
